          Case 3:20-cv-00309-KGB Document 34 Filed 09/13/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

CHRISTOPHER EVERETT                                                                   PLAINTIFF
ADC #101234

v.                               Case No. 3:20-cv-00309-KGB-JTR

DYKES, Corporal, NCU, et al.                                                       DEFENDANTS


                                             ORDER

        Before the Court is a Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray on May 6, 2021 (Dkt. No. 12). Plaintiff Christopher Everett filed timely

objections (Dkt. No. 28). After reviewing the Recommended Disposition and Mr. Everett’s

objections, as well as having conducted a de novo review of the record, the Court concludes that

the Recommended Disposition should be, and hereby is, approved and adopted in its entirety as

this Court’s findings in all respects.

        The Court writes to address Mr. Everett’s objections. In his objections, Mr. Everett makes

many of the same arguments made in response to defendants’ motion to dismiss, and those same

arguments are sufficiently addressed in the Recommended Disposition. Mr. Everett also argues

that, because his complaint survived an initial screening to be served on defendants, his complaint

should survive this Federal Rule of Civil Procedure 12(b)(6) motion filed by defendants. Pursuant

to 8 U.S.C. §§ 1915(e)(2)(B)(ii) ) and 1915A(b)(1), a prisoner’s complaint should be dismissed on

screening if it “fails to state a claim upon which relief may be granted.” This standard is the same

standard as is used to determine whether a complaint satisfies the standards of Federal Rule of

Civil Procedure 12(b)(6). Kane v. Lancaster County Dept. of Corrections, 960 F.Supp. 219 (D.

Neb. 1997). “In evaluating whether a pro se plaintiff has asserted sufficient facts to state a claim,
          Case 3:20-cv-00309-KGB Document 34 Filed 09/13/21 Page 2 of 4




we hold ‘a pro se complaint, however inartfully pleaded,. . . to less stringent standards than formal

pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)). “When we say that a pro se complaint

should be given liberal construction, we mean that if the essence of an allegation is discernible,

even though it is not pleaded with legal nicety, then the district court should construe the complaint

in a way that permits the layperson’s claim to be considered within the proper framework.” Id. at

544 (quoting Stone v. Harry, 364 F.3d 912, 915 (8th Cir. 2004)).

       The proper framework for consideration after a complaint has been served is for defendants

to file a motion to dismiss, raising arguments and legal authorities the Court may not have fully

considered on screening. Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a claim if

the plaintiff has failed to state a claim upon which relief can be granted. A plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)(emphasis added).          There is also a “plausibility standard” which

“requires a complaint with enough factual matter (taken as true)” to support the conclusion that

the plaintiff has a valid claim. Id. at 556. The plaintiff’s complaint must contain sufficiently

specific factual allegations in order to cross the line between “possibility” and “plausibility” of

entitlement to relief. Id.

       There are two “working principles” that apply to Rule 12(b)(6) motions. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). First, courts are not required to accept as true legal conclusions

“couched as factual allegation[s]” contained in a complaint. Id. “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(quoting Twombly, 550 U.S. at 555). Federal Rule of Civil Procedure 8 “does not unlock the


                                                  2
         Case 3:20-cv-00309-KGB Document 34 Filed 09/13/21 Page 3 of 4




doors of discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at

678-79. Second, the plausibility standard is a “context-specific task that requires the reviewing

court to draw on its judicial experience and common sense,” Id. at 679 (quoting decision below

Iqbal v. Hasty, 490 F.3d 143, 157-158 (2d Cir. 2007)).

       A reviewing court should begin by identifying statements in the complaint that are

conclusory and therefore not entitled to the presumption of truth. Id. at 679-680.             Legal

conclusions must be supported by factual allegations demonstrating the grounds for a plaintiffs

entitlement to relief. Id. at 679; Twombly, 550 U.S. at 555; Fed. R. Civ. P. 8(a)(2). A court

should assume the truth only of “well-pleaded factual allegations,” and then may proceed to

determine whether the allegations “plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S.

at 679. These are the principles guiding the Court’s examination of the sufficiency of Mr.

Everett’s complaint in the light of defendants’ motion to dismiss.

       These standards do not preclude defendants from filing a well-reasoned and supported

motion to dismiss, which this Court grants after considering all arguments from the parties.

       Therefore, the Court:

       1. Grants the Arkansas Department of Correction defendants’ motion to dismiss (Dkt. No.

           12).

       2. Dismisses without prejudice Mr. Everett’s claims against defendants Ward, Dykes,

           Delgado, Day, Pierce, Faust, and Payne for the reasons set forth in the Recommended

           Disposition and this Order.

       3. Denies as moot all other pending motions in this case.

       4. Certifies that, pursuant to 28 U.S.C. 1915(a)(3), an in forma pauperis appeal from this


                                                 3
  Case 3:20-cv-00309-KGB Document 34 Filed 09/13/21 Page 4 of 4




   Order would not be taken in in good faith.

It is so ordered this 13th day of September , 2021.


                                              ________________________________
                                              Kristine G. Baker
                                              United States District Judge




                                         4
